  Case 17-01129            Doc 70        Filed 07/29/19 Entered 07/29/19 10:40:19          Desc Main
                                          Document     Page 1 of 11



                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS
                                           EASTERN DIVISION

  In re

  SHARLENE GREER‐ALLEN,                                    Chapter 7
                                                           Case No. 17‐12935‐FJB
                             Debtor

  SHARLENE GREER‐ALLEN,

                             Plaintiff

  v.
                                                           Adversary Proceeding
                                                           No. 17‐1129
  NATIONAL COLLEGIATE STUDENT LOAN
  TRUST 2005‐1,
  NATIONAL COLLEGIATE STUDENT LOAN
  TRUST 2005‐3, and
  NATIONAL COLLEGIATE STUDENT LOAN
  TRUST 2006‐3,

                             Defendants



                                          MEMORANDUM OF DECISION

       I.      INTRODUCTION

            Sharlene Greer‐Allen (“Greer‐Allen”) entered into three loan agreements, subsequently assigned

to the defendants, to help finance her education at Northeastern University. After receiving a discharge

under Chapter 7 of the Bankruptcy Code (“the Code”), Greer‐Allen commenced the present adversary

proceeding, in which she seeks a determination that her discharge extinguished the aforementioned

obligations. The defendants contend that 11 U.S.C. § 523(a)(8) excepts these loans from discharge. The

parties have now filed competing motions for summary judgment. Because these student loans

originated under a program funded by a nonprofit institution, § 523(a)(8)(A)(i) excepts these loans from
  Case 17-01129            Doc 70     Filed 07/29/19 Entered 07/29/19 10:40:19                 Desc Main
                                       Document     Page 2 of 11


a Chapter 7 discharge. Accordingly, the defendants are entitled to summary judgment, and the Court

will allow their motion and enter judgment accordingly.

    II.        JURISDICTION

           This proceeding is one to determine the dischargeability, under § 523(a)(8) of the Bankruptcy

Code, of Greer‐Allen’s student loan obligations. It arises under the Bankruptcy Code and in a bankruptcy

case and therefore falls within the jurisdiction given the district court in 28 U.S.C. § 1334(b). By standing

order of reference, the District Court has referred the matter to the bankruptcy court pursuant to 28

U.S.C. § 157(a). It is a core proceeding within the meaning of 28 U.S.C. § 157(b)(1) and (b)(2)(I) (core

proceedings include determinations of the dischargeability of particular debts). The bankruptcy court

accordingly has authority to enter final judgment on the complaint. 28 U.S.C. § 157(b)(1) (authorizing

bankruptcy judge to enter appropriate orders and judgment as to core proceedings).

    III.       LEGAL STANDARDS

           Summary judgment is warranted when “there is no genuine dispute as to any material fact” and

“the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Creating a genuine

issue of material fact requires hard proof rather than spongy rhetoric.” Cowell v. Hale (In re Hale), 289

B.R. 788, 791 (1st Cir. BAP 2003) (citing Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991)). A

court “must view the record in the light most favorable to the party opposing the motion, and must

indulge all inferences favorable to that party.” Daury v. Smith, 842 F.2d 9, 11 (1st Cir. 1988). To defeat a

motion for summary judgment, the evidence presented must be sufficient to allow a reasonable

factfinder to resolve an issue in favor of the nonmoving party. See Hale, 289 B.R. at 792.

           In an action to determine the dischargeability of student loans, the lender bears the initial

burden of showing “that the debt is of the type excepted from discharge under section 523(a)(8).”

Bronsdon v. Educ. Credit Mgmt. Corp. (In re Bronsdon), 435 B.R. 791, 796 (1st Cir. BAP 2010). Upon such

a showing, the burden of production shifts to the debtor. The lender bears the ultimate burden of proof


                                                        2
  Case 17-01129          Doc 70     Filed 07/29/19 Entered 07/29/19 10:40:19                 Desc Main
                                     Document     Page 3 of 11


by a preponderance of the evidence. See Grogan v. Garner, 498 U.S. 279, 286 (1991). Although Congress

plainly intended to except certain debts from discharge, the § 523(a) exceptions should be construed

narrowly. See In re Hyman, 502 F.3d 61, 66 (2d Cir. 2007).

    IV.      FACTUAL AND PROCEDURAL HISTORY

          Beginning in 2004, Greer‐Allen attended Northeastern University. Although she received

financial aid in the form of both loans and grants, Greer‐Allen sought out private loans in order to fully

finance her education. Using a web portal maintained by First Marblehead Bank, Greer‐Allen applied for

and received three separate student loans. The first loan originated with Bank One, N.A. Bank One then

merged with JPMorgan Chase Bank, N.A. Thus, the second and third loans originated with JP Morgan

Chase, despite Greer‐Allen applying for all three loans in the same manner. Each loan stated that it was

made as part of the Education One Undergraduate Loan Program. Further, each loan agreement stated

that “this loan is guaranteed by The Education Resources Institute, Inc. (“TERI”), a nonprofit institution.”

          The first loan agreement originated in 2004. Bank One loaned Greer‐Allen $30,000 to help

finance her attendance at Northeastern during the 2004‐2005 school year. In 2004, the cost of

attendance at Northeastern was $16,113. The first loan supplemented $8,034 in other forms of aid that

Greer‐Allen received for that academic year. Assuming that the $8,034 loan went towards educational

expenses, the proceeds of the Bank One loan exceeded the cost of attendance by $21,921. Bank One

subsequently assigned the first loan to defendant National Collegiate Student Loan Trust 2005‐1.

          Before the 2005‐2006 academic year, Greer‐Allen entered into a second loan agreement, this

time with JPMorgan Chase Bank. While the second loan originated with JPMorgan Chase Bank, not with

Bank One, the loan agreement contained identical terms. Greer‐Allen received $30,000 in proceeds from

the second loan, on the same terms as the first loan. That year, Greer‐Allen again received $8,034 in

other forms of aid, however, the cost of attendance at Northeastern had risen to $20,744. As a result,

she received $17,290 in excess of the cost of attendance from the second loan proceeds. JPMorgan


                                                     3
  Case 17-01129          Doc 70      Filed 07/29/19 Entered 07/29/19 10:40:19                Desc Main
                                      Document     Page 4 of 11


Chase Bank subsequently assigned the second loan to defendant National Collegiate Student Loan Trust

2005‐3.

          Greer‐Allen received $33,792 for the 2006‐2007 academic year as proceeds from the third loan.

Once again, Greer‐Allen received $8,034 in other aid. Although Greer‐Allen increased the principal of her

third loan, the cost of attendance for 2006‐2007 fell to $15,259. Thus, her loan proceeds exceeded the

cost of attendance by $26,567. JPMorgan Chase Bank subsequently assigned the third loan to defendant

National Collegiate Student Loan Trust 2006‐3.

          In 2017, Greer‐Allen filed her petition for relief under Chapter 7 of the Bankruptcy Code. She

scheduled the amounts owed under the loan agreements as follows: $62,022.66 owed to NCSLT 2005‐1

for the first loan, $55,730.50 owed to NCSLT 2005‐3 for the second, and $71,803.75 owed to NCSLT

2006‐3 for the third. On November 7, 2017, this Court entered an order discharging all of Greer‐Allen’s

properly scheduled debts, excluding those excepted from discharge under 11 U.S.C. § 523(a).

    V.        DISCUSSION

          The issue before the Court is whether the November 7, 2017 discharge order extinguished

Greer‐Allen’s obligation to repay the debts owed to NCSLTs 2005‐1, 2005‐3, and 2006‐3. The answer

depends on whether the three loans at issue fall within the categories of student debt that, in 11 U.S.C.

§ 523(a)(8), Congress excepted from discharge. Because the loans were made under a program funded

in part by a nonprofit institution, § 523(a)(8)(A)(i) excepts the loans from discharge. Accordingly, the

defendants are entitled to summary judgment.

          A Chapter 7 discharge removes a debtor’s obligation to repay a wide array of prepetition debts.

11 U.S.C. § 727(b). Despite the general breadth of a Chapter 7 discharge, Congress set out certain

categories of non‐dischargeable debts. See generally 11 U.S.C. § 523(a). Among the debts excepted from

Chapter 7 discharge are four categories of student loan obligations. 11 U.S.C. § 523(a)(8). Subject to an




                                                      4
     Case 17-01129          Doc 70      Filed 07/29/19 Entered 07/29/19 10:40:19               Desc Main
                                         Document     Page 5 of 11


undue hardship exception not applicable here, the obligation to repay a debt falling within § 523(a)(8)

survives the entry of a Chapter 7 discharge.

           Section 523(a)(8) excepts four types of debt from discharge: first, educational loans (or benefit

overpayments) made, insured, or guaranteed by a governmental unit, § 523(a)(8)(A)(i); second,

educational loans (or benefit overpayments) “made under any program funded in whole or in part by a

governmental unit or nonprofit institution,” id; third, obligations “to repay funds received as an

educational benefit, scholarship, or stipend,” § 523(a)(8)(A)(ii); and fourth, qualified educational loans

incurred by an individual, § 523(a)(8)(B). A loan falling within any of the four categories is non‐

dischargeable unless excepting it from discharge would impose an undue hardship on the debtor and

the debtor’s dependents.1

           Greer‐Allen contends that her student loans fall outside the scope of all four categories.

Conversely, the defendants argue that the loans are excepted from discharge under the second, third,

and fourth categories. The defendants acknowledge that the loans were not made, insured, or

guaranteed by a governmental unit and therefore do not fall within the first category.

           Section 523(a)(8) is written disjunctively, meaning that a loan must fall within just one of the

four categories in order to be non‐dischargeable. If, taking all reasonable inferences in Greer‐Allen’s

favor, the defendants show that each loan falls within one of the non‐dischargeable categories, then the

defendants are entitled to summary judgment. On the other hand, Greer‐Allen is entitled to summary

judgment only if each loan falls outside the scope of all categories, despite taking all reasonable

inferences in the defendants’ favor. While the parties put forth numerous theories regarding the

applicability of each of the three contested categories, the record and this Court’s own docket show that

all three loans fall within the second category. Each of the three educational loans was made under a

program funded in part by a nonprofit institution. For that reason, the defendants are entitled to


1
    Greer‐Allen does not contend that her debts fall within the undue hardship exception.

                                                          5
    Case 17-01129        Doc 70      Filed 07/29/19 Entered 07/29/19 10:40:19                   Desc Main
                                      Document     Page 6 of 11


summary judgment. Because the determination that these loans are non‐dischargeable under §

523(a)(8)(A)(i) is dispositive, the Court declines to reach the parties’ arguments relating to the third and

fourth categories (subsections 523(a)(8)(A)(ii) and 523(a)(8)(B), respectively).

        In order for a debt to fall within the second category, three requirements must be satisfied. 11

U.S.C. § 523(a)(8)(A)(i); Wiley v. Wells Fargo Bank, N.A. (In re Wiley), 579 B.R. 1, 6 (Bankr. D. Me. 2017).

First, the debt must be for either an educational loan or an educational benefit overpayment. 11 U.S.C. §

523(a)(8)(A)(i). Courts look to the purpose of the loan in order to determine whether it is an educational

loan. In re Page, 592 B.R. 334, 336 (8th Cir. BAP 2018) (citing In re Murphy, 282 F.3d 868 (5th Cir. 2002)).

Second, the loans must have been made under a program.2 Wiley, 579 B.R. at 6. Third, the program

must have been funded, at least in part, by a governmental unit or a nonprofit institution. Id.

        Importantly, it is the program, not the individual loan,that must have been funded by a

governmental unit or nonprofit institution. In re O’Brien, 419 F.3d 104, 106 (2d Cir. 2005) (“While it may

be true that TERI merely guaranteed, without funding, [debtor’s] particular loan, it is an entirely

different question whether TERI funded the loan program under which [debtor’s] loan was made.”);

Educ. Res. Inst., Inc. v. Taratuska (In re Taratuska), No. 07‐11938‐RCL, 2008 WL 4826279, at *3 (D. Mass.

Aug. 25, 2008). “Congress intended to include within [section] 523(a)(8) all loans made under a program

in which a nonprofit institution plays any meaningful part in providing funds.” Educ. Res. Inst., Inc. v.

Hammarstrom (In re Hammarstrom), 95 B.R. 160, 165 (Bankr. N.D. Cal. 1989). A nonprofit institution’s

guarantee of a loan made under a program serves as evidence that the program was funded by that

nonprofit institution. See Taratuska, 2008 WL 4826279, at *6. This is because the existence of a

guarantee plays a meaningful part in a program’s ability to extend credit to student borrowers. See id.

        A.       These are Educational Loans Because Greer‐Allen Entered Them to Fund Her Studies at
                 Northeastern University


2
 The term “program” is not defined by the Code. While scores of published opinions discuss 523(a)(8)
dischargeability, the Court is unaware of any case defining the parameters of a “program.”

                                                       6
    Case 17-01129         Doc 70       Filed 07/29/19 Entered 07/29/19 10:40:19                      Desc Main
                                        Document     Page 7 of 11


         Greer‐Allen’s loans satisfy all three requirements of the second prong of § 523(a)(8)(A)(i). The

three loans are educational loans because Greer‐Allen entered into them to finance her studies at

Northeastern University. Greer‐Allen admits that she sought out the loans for this educational purpose.3

The loan agreements and Greer‐Allen’s admissions show that she entered these loans to help fund her

education. For this reason, these loans qualify as educational loans under § 523(a)(8)(A)(i),

notwithstanding that Greer‐Allen spent some of their proceeds for non‐educational purposes.

         B.       Bank One and JPMorgan Chase Bank Issued the Loans as Part of the Education One
                  Undergraduate Loan Program.

         All three loans were made under the Education One Undergraduate Loan Program. Greer‐Allen

applied for each loan through a website maintained by First Marblehead Bank. While Bank One

originated the first loan and JPMorgan Chase Bank originated both subsequent loans, all three loan

agreements conspicuously state that they were made under the Education One Undergraduate Loan

Program. Further, the defendants submitted the affidavit of Bradley Luke, an employee of Transworld

Systems, Inc. (“TSI”). Def.’s Mot. Summ. J. Ex. C. TSI is responsible for subservicing student loans held by

the defendants. Luke testified that all three loans were made under a loan program. Luke Aff. ¶ 16, 23,

31. Greer‐Allen has submitted no evidence calling into question the existence of the loan program. Thus,

even taking all reasonable inferences in Greer‐Allen’s favor, the defendants have shown that these loans

were made under a program.

         C.       TERI is a Nonprofit Institution, and it Funded the Education One Program by
                  Guaranteeing All Loans Issued Under the Program

         The third requirement is satisfied because the Education One Undergraduate Loan Program was

funded in part by TERI, a nonprofit institution. This determination requires the Court to answer two


3
 Despite seeking the loans for an educational purpose, the parties suggest that Greer‐Allen used some portion of
the loan proceeds to purchase a home. At oral argument, Greer‐Allen’s counsel suggested that the use of loan
proceeds for non‐educational purchases forecloses their consideration as educational loans. However, “courts
routinely look to the purpose of a loan to determine whether it is ‘educational.’” In re Page, 592 B.R. at 336. This
Court finds the reasoning of In re Page persuasive and looks to the purpose for which the loans were entered in
order to determine whether the loans are educational in nature.

                                                          7
  Case 17-01129         Doc 70      Filed 07/29/19 Entered 07/29/19 10:40:19                 Desc Main
                                     Document     Page 8 of 11


questions affirmatively. First, was TERI a nonprofit institution? And second, did TERI fund, at least in

part, the Education One Undergraduate Loan Program? The defendants have satisfied their burden of

production on both questions; and Greer‐Allen has not submitted evidence, beyond mere speculation,

refuting TERI’s nonprofit status or TERI’s funding of the program.

                1.       TERI was a Nonprofit Institution

        Ample evidence in the record shows that TERI was a nonprofit entity. All three loan agreements

reference TERI’s status as a nonprofit institution. All three trust agreements submitted by the

defendants define TERI as “a private non‐profit corporation organized under Chapter 180 of the

Massachusetts General Laws.” Def.’s Mot Summ. J. Ex. F, G, H. Further, the Guaranty Agreement,

submitted under seal, between TERI and Bank One, N.A. also describes TERI as “a private non‐profit

corporation organized under Chapter 180 of the Massachusetts General Laws.”

        At oral argument, Greer‐Allen’s counsel insinuated that TERI may not have been operating as a

nonprofit institution when these loans originated. However, Greer‐Allen has not produced any evidence

in furtherance of that claim. Summary judgment is appropriate where there is no genuine issue of

material fact. Here, Greer‐Allen has not put forth sufficient evidence to generate a genuine issue of

material fact regarding TERI’s nonprofit status.

        Greer‐Allen’s counsel also argues that Congress understood “nonprofit institution,” as the

phrase is used in § 523(a)(8)(A)(i), to mean only nonprofit educational institutions. In other words,

Greer‐Allen contends that only educational loans made under a program funded by a nonprofit college

should be excepted from discharge. Whether or not Congress intended such a meaning, this Court must

give effect to the plain language Congress used. Section 523(a)(8)(A)(i) excepts loans made under

programs funded by “nonprofit institutions” from discharge. The plain text is unambiguous and offers no

reason to suggest that only certain nonprofit institutions satisfy the exception. Accordingly, the Court

declines to adopt Greer‐Allen’s reading of § 523(a)(8)(A)(i).


                                                     8
  Case 17-01129         Doc 70     Filed 07/29/19 Entered 07/29/19 10:40:19                Desc Main
                                    Document     Page 9 of 11


                2.      TERI Funded the Education One Program by Guaranteeing All Education One
                        Loans

        The final issue the Court must decide is whether TERI funded the Education One Undergraduate

Loan Program. The defendants put forth evidence suggesting that TERI did fund the program. Greer‐

Allen argues that the evidence the defendants produced cannot satisfy their burden of production. The

Court finds that the defendants have satisfied their initial burden of production. On the other hand,

Greer‐Allen has provided no evidentiary basis for her assertion that TERI did not fund the program.

Greer‐Allen has not shown a genuine issue of material fact relating to the issue.

        The defendants produced the loan documents for each of the three loans. The first loan states:

                I acknowledge that the requested loan is subject to the limitations on
                dischargeability in bankruptcy contained in Section 523(a)(8) of the
                United States Bankruptcy Code. Specifically, I understand that [Bank
                One, N.A.] purchased a guaranty of this loan, and that this loan is
                guaranteed by The Education Resources Institute, Inc., a nonprofit
                institution.

The second loan contains identical language, and the third loan contains substantially similar language.

The language in the loan documents provide some evidence that the program was funded by TERI

because they indicate that Bank One and JPMorgan Chase purchased guarantees from TERI. A guaranty

helps fund a program because it encourages a lender to extend credit that may not otherwise be

available. However, the language in the loan documents is not, standing alone, sufficient to prove the

existence of the guarantees. Another court in this circuit has denied summary judgment when a creditor

sought to prove the existence of a guaranty based only upon similar language in a promissory note. See

In re Wiley, 579 B.R. at 7. Here, the defendants have produced substantially more evidence, including

the relevant guaranty and the defendants’ trust agreements.

        The summary judgment record also contains the trust agreement of each defendant. These

agreements provide further evidence of the existence of the TERI guaranty agreement and TERI’s

funding of the Education One Program. The agreements define “TERI Guaranty Agreements” as the


                                                    9
  Case 17-01129         Doc 70     Filed 07/29/19 Entered 07/29/19 10:40:19               Desc Main
                                    Document     Page 10 of 11


“Guaranty Agreements entered into between each of the Loan Originators and TERI as set forth on

Schedule D attached hereto.” The trust agreements define “TERI Guaranteed Loans” as “Student Loans

originated under the Student Loan Programs owned by the Trust and guaranteed by TERI pursuant to

the Guaranty Agreements.” Schedule D of each trust agreement lists a Guaranty Agreement between

TERI and Bank One, N.A. “for loans that were originated under Bank One’s . . . Education One Loan

Program.” (ECF #29 Ex. F, G, H).

        The trust agreements and their attached schedules indicate that the Education One Loan

Program was funded by TERI. Each agreement lists the Program as one guaranteed by TERI. Each defines

loans made under the Program as TERI Guaranteed Loans. The trust agreements bolster the notion that

TERI played a part in funding the Program by guaranteeing loans issued under the Program.

        Most notably, the defendants produced a guaranty agreement, executed on April 18, 2002,

between Bank One and TERI. Under the agreement, TERI promised to guaranty all loans made under the

Education One Undergraduate Loan Program. Section 2.1 of the guaranty states that “TERI hereby

guarantees to Bank One, unconditionally . . . the payment of 100% of the principal of and accrued

interest on every Loan as to which a Guaranty Event has occurred.” Loans are defined as disbursements

of funds made by Bank One under the Program. Guaranty Events are triggered by the failure of a

borrower to make timely monthly payments. Thus, the agreement makes clear that TERI guaranteed all

loans made under the Program, and that TERI was obligated to pay Bank One in the event of any default

by a student loan borrower. The sweeping breadth of the guaranty makes clear that TERI helped fund

the Program. Bank One and JPMorgan Chase Bank, its successor in interest, knew that all loans issued

under the Program would be guaranteed by TERI in the event of default.

        Considering the guaranty between Bank One and TERI, along with the aforementioned evidence,

the defendants have met their initial burden of production. While the record lacks direct evidence of

payments from TERI to the program, TERI’s guaranty of all loans made under the Program conclusively


                                                   10
  Case 17-01129          Doc 70     Filed 07/29/19 Entered 07/29/19 10:40:19               Desc Main
                                     Document     Page 11 of 11


establishes that the Program was funded in part by TERI. The blanket guaranty allowed Bank One, and

its successor JPMorgan Chase, to offer student loans to borrowers like Greer‐Allen.

    VI.       CONCLUSION

          The evidence presented shows that there are no genuine issues of material fact in this adversary

proceeding. The defendants demonstrated that Greer‐Allen’s loans are educational loans made under

the Education One Loan Program. Further, they showed that the Education One Loan Program was

funded by TERI, and that TERI was a nonprofit institution. Greer‐Allen has failed to produce evidence

that would create a genuine issue as to any one of these facts. At the summary judgment stage, the

Court must make reasonable inferences in the nonmoving party’s favor. Here, however, Greer‐Allen has

not produced evidence that would allow a reasonable factfinder to return a verdict in her favor.

Accordingly, the three student loans at issue are non‐dischargeable under 11 U.S.C. § 523(a)(8)(A)(i). For

the aforementioned reasons, the defendants’ motion for summary judgment is GRANTED and Greer‐

Allen’s motion for summary judgment is DENIED. Judgment shall enter accordingly.



Date: July 29, 2019                               _______________________________
                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge




                                                    11
